ATTACHMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Regarding applicant’s argument as to pulpless, as the amendment has not been entered, the arguments are not commensurate is scope with the claims.  
Regarding applicant’s argument that Masaki et al. discloses a thickness of the overall article not the bulky nonwoven, the bulky nonwoven makes up at least two thirds of the thickness of the entire sheet, which would be 1000 microns.
Regarding applicant’s argument that the fiber density of Masaki et al. does not meet the claimed range, Masaki et al. discloses the entire sheet has a density of 0.1-0.4 g/cm3.  The fiber aggregate makes up the majority of the thickness of the entire sheet and thus would contribute the vast majority of the weight and volume.  Additionally, the fiber web has a basis weight of preferably 20-100 g/m2,(Col. 15, ll. 10) and a total thickness of the two webs 15 and 18 is 0.5-1.5 mm which means the total thickness of the fiber web 15 has to be less than that.  Assuming a thickness of 1 mm for the fiber web for a total of 1.5 mm, a basis weight of 100g/m2 is 0.01 g/cm2 divided by a thickness of 0.1 cm is a density of 0.1 g/cm2 for the heaviest weight and 0.02 for the lightest, which are close to or within applicant’s range.  Even if the fiber web were almost the entire thickness of the entire sheet, that would only decrease the density of the fiber web.
The addition of pulpless to the claim to would require more searching and consideration than available under AF 2.0 practice and thus the proposed amendment has been treated under normal after final practice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222.  The examiner can normally be reached on 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746